UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2436


ZURICH AMERICAN INSURANCE GROUP, insurer for Cannelton Industries,
Inc.,

                    Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; SYLVESTER J. LINTON,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (16-0122-BLA)


Submitted: July 31, 2017                                   Decided: September 25, 2017


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cheryl L. Intravaia, FEIRICH/MAGER/GREEN/RYAN, Carbondale, Illinois, for
Petitioner. Nicholas C. Geale, Acting Solicitor, Maia S. Fisher, Associate Solicitor, Gary
K. Stearman, Counsel for Appellate Litigation, Barry H. Joyner, OFFICE OF THE
SOLICITOR, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Timothy C. MacDonnell, WASHINGTON AND LEE UNIVERSITY SCHOOL OF
LAW, Lexington, Virginia, for Respondents.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Zurich American Insurance Group seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s award of black lung benefits

pursuant to 30 U.S.C. §§ 901-944 (2012). Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without reversible error.

Accordingly, we deny the petition for review for the reasons stated by the Board. Zurich

Am. Ins. Grp. v. Dir., Office of Workers’ Comp. Programs, No. 16-0122-BLA (B.R.B.

Oct. 26, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                   PETITION DENIED




                                           3